Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are canceled; claims 21-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 21 recites, inter alia, a first antenna array including a plurality of antennas and located under the portion of the bezel area of the front plate such that a first signal from the first antenna array is to be at least partially radiated toward the bezel area as a directional beam; a second antenna array accommodated in the housing such that a second signal from the second antenna array is to be at least partially radiated toward the back plate; a third antenna array accommodated in the housing such that a third signal from the third antenna array is to be at least partially radiated toward the side member; a wireless communication circuit electrically connected to the first antenna array and the second antenna array and configured to transmit and/or receive a signal in a-2-JANG et al.Atty Docket No.: JAR-6355-0235Response to OA dated 01/13/2022 frequency range of 3 GHz to 100 GHz; and a feed line made of flexible printed circuit board (PCB) and configured to connect the first antenna array with the wireless communication circuit, wherein the component and the first antenna array are laterally surrounded by the display area on three sides. 
Independent Claim 37 recites, inter alia, a first antenna array including a plurality of antennas and located under the bezel area corresponding to the front cover such that signals from the first antenna array are to be radiated in a direction through the front cover of the housing as a directional beam; a wireless communication circuit; and a flexible printed circuit board (PCB) including a plurality of feed lines configured to connect the first antenna array with the wireless communication circuit, wherein the speaker and the first antenna array are laterally surrounded by the display area on three sides, wherein the speaker, the antennas of the first antenna array and at least a portion of the feed lines are located under a portion of the bezel area, and wherein the portion is located between a top edge of the portable communication device and a top edge of the display area.
Independent Claim 41 recites, inter alia, a first antenna array including a plurality of antennas and located behind the portion of the bezel area such that radio signals from the plurality of antennas are to be radiated as a directional beam through the portion of the bezel area of the front surface; a wireless communication circuit; and a flexible printed circuit board (PCB) to connect the plurality of antennas of the first antenna array with the wireless communication circuit using a plurality of feed electrodes, wherein the component and the first antenna array are laterally surrounded by the display area on three sides, and wherein the speaker, the antennas of the first antenna array, the feed electrodes and a portion of the flexible PCB are located behind the portion of the bezel area.
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647